Citation Nr: 1143504	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-34 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent for the period from October 27, 2004, in excess of 50 percent from March 27, 2006, and in excess of 70 percent from November 15, 2007.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1953 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a December 2005 decision, the San Diego RO granted service connection and assigned an initial 30 percent rating for PTSD, effective October 27, 2004, the date of grant of service connection (date of receipt of claim for PTSD).  

In September 2006, the Veteran entered a notice of disagreement (NOD) with the initial rating for PTSD assigned in the December 2005 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in August 2007, the San Diego RO granted a staged 50 percent rating for PTSD for the initial rating period beginning March 27, 2006, the date of a VA treatment record.  In October 2008, the San Diego RO granted a staged 70 percent rating for PTSD for the initial rating period beginning November 15, 2007, the date of a private examination report.  

Although the RO granted a higher 50 percent rating for PTSD for the rating period from March 27, 2006 and a higher 70 percent rating for PTSD for the rating period from November 15, 2007, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board determines that, notwithstanding the previous characterization of the issue by the Veteran (characterizing the issue as earlier effective date for increased ratings), the rating issue currently on appeal is entitlement to a higher (staged) disability rating for service-connected PTSD - in excess of 30 percent for the period from October 27, 2004, in excess of 50 percent from March 27, 2006, and in excess of 70 percent from November 15, 2007.  

In the November 2007 VA Form 9, the Veteran urges an "effective date" prior to March 27, 2006 for the 50 percent rating; however, the request was for a 50 percent rating only from the date of the original service connection claim 
(October 27, 2004).  Because the initial rating period on appeal encompasses the period prior to March 27, 2006, the contention is actually one for a higher initial rating during an earlier period of rating claim rather than for an earlier effective date.  

There is no contention that the effective date for any initial rating in this case should be prior to October 27, 2004.  As stated above, the Veteran's request (on the November 2007 VA Form 9) to appeal the "effective date" of March 27, 2006 for the assignment of the 50 percent rating to the original "effective date" of 
October 27, 2004, reflects a contention for a higher rating for an earlier period within the initial rating appeal period.  For these reasons, the issue currently on appeal is one for a higher initial (staged) rating, rather than earlier effective date.  As part of the initial rating claim, the Board will consider the entire initial rating period to determine if entitlement to a higher rating occurred at any time during the rating period. 

The Veteran revoked The American Legion as his representative in a 
November 2008 letter.  A power of attorney (POA) clarification letter was sent to the Veteran in October 2011, advising him that he could select a new POA.  However, the letter was returned undeliverable.  In connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court of Appeals for Veterans' Claims (Court) has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993).  Therefore, the Veteran remains unrepresented.

FINDINGS OF FACT

1.  For the initial rating period from October 27, 2004, the Veteran's PTSD has been characterized by nightmares, flashbacks, restricted affect, insomnia, avoidance symptoms, and irritability.  

2.  For the initial rating period from October 27, 2004, the Veteran's PTSD has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  For the initial rating period from March 27, 2006, the Veteran's PTSD has been characterized by insomnia, irritability, anxiety, passive suicidal ideation, flashbacks, constricted affect, and depression.

4.  For the initial rating period from March 27, 2006, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

5.  For the initial rating period from November 15, 2007, the Veteran's PTSD has been characterized by flashbacks, insomnia, depression, restricted affect, anxiety, hyperarousal, passive suicidal ideation, and social avoidance.

6.  For the initial rating period from November 15, 2007, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  For the initial rating period from October 27, 2004, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  For the initial rating period from March 27, 2006, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2011).

3.  For the initial rating period from November 15, 2007, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in October 2005 and July 2007 for PTSD.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has reviewed all the evidence, lay and medical, in the Veteran's claims folder, especially in regard to the PTSD symptoms and impairments that the Veteran is competent to report.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial Rating of PTSD

The Veteran is in receipt of a 30 percent rating for service-connected PTSD for the initial rating period from October 27, 2004, a rating of 50 percent from 
March 27, 2006, and a rating of 70 percent from November 15, 2007, under the provisions of 38 C.F.R. § 4.130, DC 9411.


Initial Rating Period from October 27, 2004

The Board finds that, for the initial rating period from October 27, 2004, the Veteran's service-connected PTSD has been characterized by nightmares, flashbacks, restricted affect, insomnia, avoidance symptoms, and irritability.  Such symptomatology is contemplated by the 30 percent criteria for rating PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

In a September 2005 private treatment record, the Veteran reported flashbacks, insomnia, nightmares, restricted affect, irritability, and social avoidance.  The Veteran had a VA compensation examination for PTSD in October 2005.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent intrusive memories, nightmares, avoidance symptoms, irritability, and sleep problems.  

During the October 2005 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in short-term or long-term memory processes or ability to concentrate.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  His mood was good.  His affect was mildly restricted.  He denied episodes of panic and reported no obsessions or compulsions.  He denied homicidal or suicidal ideation.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.

The October 2005 Axis I diagnosis was PTSD and depressive disorder, not otherwise specified (NOS).  The VA examiner assigned a GAF score of 61.  The examiner stated the Veteran appeared to be experiencing some impairment in social functioning as a result of his PTSD.

The Board has reviewed the lay and medical evidence of record and finds that, for the period from October 27, 2004 to March 27, 2006, the evidence does not support an evaluation in excess of 30 percent.  On review of the evidence above, the Board finds that, for the initial rating period from October 27, 2004 to March 27, 2006, the Veteran's PTSD has been characterized by nightmares, flashbacks, restricted affect, insomnia, avoidance symptoms, and irritability.  These symptoms are consistent with the symptoms and degree of social and occupational impairment contemplated by a 30 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

In order to achieve the next-higher 50 percent rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130.

The lay and medical evidence in this case for this period does not reveal communication difficulties.  The October 2005 VA examination report reflects that the Veteran's speech was normal.  With regard to panic attacks, in the October 2005 VA examination report, the Veteran specifically denied experiencing panic attacks.  Regarding comprehension skills, there is no evidence of any difficulty in understanding complex commands.  The Veteran's insight and judgment were fair.  The October 2005 VA examiner found no significant impairment in the Veteran's thought processes and found that the Veteran was oriented in all spheres and there was no evidence of delusions or hallucinations.  With respect to the Veteran's memory, the October 2005 VA examination report indicated no impairment of the Veteran's short-term or long-term memory.  

The record demonstrates for this period that the Veteran's PTSD is characterized by nightmares, flashbacks, restricted affect, insomnia, avoidance symptoms, and irritability.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 50 percent rating criteria under DC 9411 for the period from October 27, 2004.  

The Board has also weighed and considered the GAF scores during the initial rating period from October 27, 2004.  The GAF score has been 61.  The GAF score of 61 reflects mild symptoms or some difficulty in social, occupational, or school functioning, which is consistent with the 30 percent disability rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a) (2011).

Initial Rating Period from March 27, 2006

The Board finds that, for the initial rating period from March 27, 2006 to November 15, 2007, the Veteran's service-connected PTSD has been characterized by insomnia, irritability, anxiety, passive suicidal ideation, flashbacks, constricted affect, and depression.  Such symptomatology is contemplated by the 50 percent criteria for rating PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The evidence includes VA treatment reports from March to September 2006, where VA examiners reported the Veteran exhibited nightmares, restricted affect, avoidant behavior, intrusive memories, passive suicidal ideation, anxiety, and depressed mood.  VA examiners also reported insight and judgment were fair, speech was normal, no delusions or hallucinations and no history of homicidal ideation.  The Axis I diagnoses were chronic PTSD and a mood disorder, NOS.  The GAF scores varied between 51 and 55.

The Veteran had a VA compensation examination for PTSD in July 2007.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent intrusive memories, nightmares, avoidance symptoms, depression, irritability, and sleep problems.  

During the July 2007 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in short-term or long-term memory processes or ability to concentrate.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  His mood and affect were anxious and dysphoric, but overall appropriate.  He denied episodes of panic and reported no obsessions or compulsions.  He reported passive suicidal ideation, with no plan.  He denied homicidal ideation.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.

The July 2007 Axis I diagnosis was PTSD and major depressive disorder.  The VA examiner assigned a GAF score of 52.  The examiner stated the Veteran appeared to be experiencing some impairment in social and occupational functioning as a result of his PTSD.

On review of the lay and medical evidence, the Board finds that, for the initial rating period from March 27, 2006 to November 15, 2007, the symptoms of the Veteran's PTSD have been characterized by insomnia, irritability, anxiety, passive suicidal ideation, flashbacks, constricted affect, and depression.  The GAF scores have varied between 51 and 55.  The Veteran's psychiatric symptoms have been relatively consistent, and a 50 percent rating takes into account significant social and occupational impairment.  

The Board also finds that, for the initial rating period from March 27, 2006 to November 15, 2007, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130.  

The evidence in this case does reveal passive suicidal ideation.  In VA treatment records from March to September 2006, the Veteran reported passive suicidal thoughts.  In the July 2007 VA PTSD examination, the Veteran reported suicidal thoughts, but no plan.  

With regard to obsessional rituals, the July 2007 VA examiner did not report any obsessive or compulsive behavior.  The Veteran does not contend, nor does the record reflect, that any symptoms of obsessive or compulsive behavior interfere with routine activities.

The Veteran's speech has not been intermittently illogical, obscure, or irrelevant.  In VA treatment records from March to September 2006, VA examiners reported linear thought process and normal speech.  In the July 2007 VA PTSD examination, the VA examiner reported linear thought process and normal speech.

The record does not reflect that the Veteran suffers from near-continuous panic or depression affecting the ability to function independently.  In VA treatment records from March to September 2006, VA examiners reported anxiety; however, it was not quantified, and no further description was given.  In the July 2007 VA PTSD examination, the Veteran did not report having any panic attacks.  The VA examiner reported depression; however, it was not quantified, and no further description was given.  

The record also does not reflect the Veteran has suffered from spatial disorientation, and his appearance and hygiene are normal.  In the July 2007 VA PTSD examination, the Veteran was dressed and groomed appropriately and was oriented in all spheres.  

The Veteran does have some irritability.  In VA treatment records from March to September 2006, VA examiners reported a history of irritability and fights.  The Board notes that the reported behavior is without time reference, so it is indiscernible if the reported behavior occurred during the rating period on appeal.  In addition, this report of irritability and fights does not demonstrate unprovoked irritability with "periods of violence" as contemplated by a 70 percent rating.  

The record demonstrates that the Veteran's PTSD is characterized by insomnia, irritability, anxiety, passive suicidal ideation, flashbacks, constricted affect, and depression.  The Board concludes that such symptomatology and social and occupational impairment more nearly approximates the criteria for a 50 percent disability rating for the period from March 27, 2006 to November 15, 2007, and does not more nearly approximate the criteria for the next-higher 70 percent rating under DC 9411 for the period from March 27, 2006.  Even though the Veteran exhibits some irritability and passive suicidal ideation, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating for the period from March 27, 2006.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has also weighed and considered the GAF scores during the initial rating period from March 27, 2006 to November 15, 2007.  The GAF scores have varied between 51 and 55.  The GAF scores of 51 to 55 reflect moderate symptoms or moderate difficulty in social and occupational functioning, which is consistent with the 50 percent disability rating criteria of occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective work and social relationships.  

Initial Rating Period from November 15, 2007

The Board finds that, for the initial rating period from November 15, 2007, the Veteran's service-connected PTSD has been characterized by flashbacks, insomnia, depression, restricted affect, anxiety, hyperarousal, passive suicidal ideation, and social avoidance.  Such symptomatology is contemplated by the 70 percent criteria for rating PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The Veteran had a private assessment for PTSD in November 2007.  The private examiner noted the Veteran's history in detail.  The Veteran reported flashbacks, recurrent nightmares, irritability, inability to sleep, depression, outbursts of anger, anxiety, and avoidance symptoms.  

During the interview in November 2007, the Veteran was fully oriented.  His speech was moderately slowed and his thought process was normal.  The Veteran's affect and mood were depressed.  He evidenced no delusions or hallucinations.  He denied current thoughts of harm to others.  He reported experiencing suicidal thoughts, but had no intention to act on them.  The Veteran evidenced good judgment and insight.  His memory was normal; he admitted some loss of short-term memory, but the private examiner opined that was not unusual for a man of his age.  The VA examiner reported hyperarousal and anxiety.  The Veteran was given an Axis I diagnosis of PTSD and major depressive disorder, with severe psychosis.  The GAF score was 45 to 50.

On review of all the evidence, the Board finds that, for the initial rating period from November 15, 2007, the symptoms of the Veteran's PTSD have been characterized by flashbacks, insomnia, depression, restricted affect, anxiety, hyperarousal, passive suicidal ideation, and social avoidance.  The GAF scores have varied between 45 and 50.  The Veteran's psychiatric symptoms have been relatively consistent, and a 70 percent rating under DC 9411 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130. 

The Board also finds that, for the initial rating period from November 15, 2007, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  In the November 2007 private assessment for PTSD, the Veteran's speech was moderately slowed and his thought process was normal.  His insight and judgment were normal.

With regard to persistent delusions and hallucinations, in the November 2007 private assessment for PTSD, the Veteran evidenced no hallucinations or delusions.  The Veteran has not evidenced a persistent danger of hurting himself or others.  In the November 2007 private assessment for PTSD, the Veteran reported at times he wished he were dead, but denied suicidal ideation presently or ever in his life.  

The Veteran has not been disoriented to time or place.  In the November 2007 private assessment for PTSD, the Veteran was fully oriented in all spheres.  He was dressed appropriately and well groomed.

The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the November 2007 private assessment for PTSD, the Veteran reported problems with short term memory loss; however, the private examiner opined was not unusual for a man of his age.  The record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The record demonstrates that, for the initial rating period from November 15, 2007, the Veteran's PTSD is characterized by flashbacks, insomnia, depression, restricted affect, anxiety, hyperarousal, passive suicidal ideation, and social avoidance.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9411.  Even though the Veteran exhibits some passive suicidal ideation, the Veteran's PTSD symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Board has also weighed and considered the GAF scores during the initial rating period from November 15, 2007.  The GAF scores have varied between 45 and 50.  The GAF scores of 45 to 50 reflect serious symptoms or serious impairment in social, occupational, or school functioning, which is consistent with the 70 percent disability rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher initial rating for PTSD - in excess of 30 percent for the rating period from October 27, 2004, in excess of 50 percent for the rating period from March 27, 2006, and in excess of 70 percent for the period from November 15, 2007.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal for increase must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested nightmares, recurrent and intrusive distressing thoughts, social avoidance, hyperarousal, depression, irritability, mild short-term memory impairment, passive suicidal ideation, and difficulty sleeping.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 

Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial disability rating for PTSD, in excess of 30 percent from October 27, 2004, in excess of 50 percent from March 27, 2006, and in excess of 70 percent from November 15, 2007, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


